Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4, 9-13, 17, and 18 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Charles Bieneman (Reg. No. 51472) on 2/17/2022.

Listing of Claims

(Currently Amended) A method, comprising: 
determining a planned acceleration of a vehicle and a predicted acceleration of a target;
adjusting a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target, wherein the threshold is at least in part defined by a type of the target, a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target; 
determining a safety factor for the target based on the type of the target and a speed of the target and adjusting the safety radius based on the determined safety factor, wherein determining the safety factor includes applying a low-pass filter to an acceleration difference between the actual acceleration of the target and the predicted acceleration, wherein the low-pass filter has a first time constant in an increasing direction and a adjusting the safety factor based on the filtered acceleration difference; 
upon determining that the actual acceleration of the target differs from the predicted acceleration of the target, revising the planned acceleration of the vehicle based on the actual acceleration of the target and the adjusted threshold; and 
actuating a vehicle actuator based on the revised planned acceleration of the vehicle.  
(Previously Presented) The method of claim 1, wherein the target is a pedestrian or a second vehicle.  
(Previously Presented) The method of claim 1, wherein the planned acceleration of the vehicle and the predicted acceleration of the target each include at least one of a direction and a physical magnitude.
(Previously Presented) The method of claim 1, wherein determining the planned acceleration of the vehicle and the predicted acceleration of the target is based on the target satisfying one or more specified rules.
(Canceled) 
(Currently canceled)
(Canceled)
(Canceled)
(Previously Presented) The method of claim 1, wherein revising the planned acceleration further includes determining an acceleration difference between the actual acceleration of the target and the predicted acceleration.
 (Currently Amended) The method of claim 1, further comprising: detecting a second target; predicting a second target acceleration; and based on (i) the actual acceleration of the target relative to the predicted target acceleration, (ii) a second target actual acceleration relative to the threshold around the target, and (iv) a second threshold around the second target, adjusting the planned acceleration.
 (Currently Amended) A system, comprising a processor and a memory, the memory storing instructions executable by the processor to: 
determine a planned acceleration of a vehicle and a predicted acceleration of a target; 
adjust a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target, wherein the threshold is at least in part defined by a type of the target, a circle centered at a reference point of the target with a specified safety radius, a second circle centered along a longitudinal axis of the target; 
determine a safety factor for the target based on the type of the target and a speed of the target and adjust the safety radius based on the determined safety factor, wherein determining the safety factor includes applying a low-pass filter to an acceleration difference between the actual acceleration of the target and the predicted acceleration, wherein the low-pass filter has a first time constant in an increasing direction and a second time constant longer than the first time constant in a decreasing direction, and then [[to]] adjust the safety factor based on the filtered acceleration difference; 
upon determining that the actual acceleration of the target differs from the predicted acceleration of the target, revise the planned acceleration of the vehicle based on the actual acceleration of the target and the adjusted threshold; and 
actuating a vehicle actuator based on the revised planned acceleration of the vehicle.
(Previously Presented) The system of claim 11, wherein the target is a pedestrian or a second vehicle.
 (Previously Presented) The system of claim 11, wherein the planned acceleration of the vehicle and the predicted acceleration of the target each include at least one of a direction and a physical magnitude.
(Canceled) 
(Currently canceled)
(Canceled)
(Previously Presented) The system of claim 11, wherein the instructions to revise the planned acceleration further include instructions to determine a difference between the actual acceleration of the target and the predicted acceleration.  
(Currently Amended) The system of claim 11, wherein the instructions include further instructions to: detect a second target; predict a second target acceleration; and based on (i) the actual acceleration of the target relative to the predicted target acceleration, (ii) a second target actual acceleration relative to the predicted second target acceleration, (iii) [[a]] the threshold around the target, and (iv) a second threshold around the second target, adjust the planned acceleration.
 (Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Dean (US 20190049968 A1) teaches planning an acceleration of a vehicle, adjusting a threshold around a target based on predicted and actual acceleration. Updating the planned acceleration based on the threshold and updated target acceleration information, and actuating the vehicle based on the updated planned acceleration.
Another pertinent prior art Egnor (US 20200117206 A1) teaches defining the threshold based on the type of target.
Another pertinent prior art Oppolzer (US 20170315549 A1) teaches the threshold taking the shape of two circles along the axis of a target.
Lastly, another pertinent prior art Absmeier (US 20180004213 A1) teaches adjusting the size of the threshold based on the speed of the target.

Regarding claims 1 and 11 taken independently or in combination with the prior art of record fails to teach or render obvious “wherein determining the safety factor includes applying a low-pass filter to an acceleration difference between the actual acceleration of the target and the predicted acceleration, wherein the low-pass filter has a first time constant in an increasing direction and a second time constant longer than the first time constant in a decreasing direction, and then to adjust the safety factor based on the filtered acceleration difference”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Nakai et al. (US 20090043474 A1) teaches “A difference calculator B22 calculates the difference (difference "err") between an actual acceleration "a" outputted from the lowpass filter 518 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668